Exhibit 10.7

 

PERSONAL GUARANTY AND RECOURSE AGREEMENT

 

This Personal Guaranty and Recourse Agreement, dated May 3, 2017 (this “Guaranty
Agreement”), is by and between Dean L. Ledger, an individual residing at
_____________________________ (the “Guarantor”), and JMJ Financial (the
“Investor”).

 

WHEREAS, NanoFlex Power Corporation, a Florida corporation (the “Issuer”), is
issuing a $500,000 Convertible Promissory Note (the “Note”) to the Investor as
of the date hereof;

 

WHEREAS, the Guarantor is the Chief Executive Officer and a shareholder of the
Issuer; and

 

WHEREAS, the Guarantor wishes to provide the Investor a full and unconditional
personal guaranty of the Note as inducement for the Investor to enter into the
Note and to provide better terms for the Issuer under the Note.

 

NOW, THEREFORE, the parties agree as follows:

 

1.            Guarantee. The Guarantor hereby fully and unconditionally
personally guarantees the Note and fully and unconditionally personally
guarantees the Issuer's obligation to repurchase the Note. The Guarantor’s
guarantee represents a full recourse personal guaranty by the Guarantor of the
Issuer’s obligations under the Note and to repurchase the Note such that, for
example, if the Issuer defaults on the payment or repurchase of the Note, then
the Investor has the right to pursue the repurchase amount or the outstanding
principal and interest amount, and any other amounts due under the Note, (i)
from the Guarantor directly, with or without first pursuing the Issuer, or (ii)
from the Issuer. The Guarantor understands and agrees that if an event of
default occurs under the Note then the Investor may, at its election, pursue the
balance due from Guarantor personally.

 

2.            Non-exclusive Remedies. The Investor’s election of remedies is not
exclusive, and the Investor may choose to pursue more than one remedy without
first exhausting any remedy previously pursued.

 

3.            Governing Law. This Guaranty Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Nevada,
without regard to the principles of conflict of laws thereof. Any action brought
by any party against the other concerning the transactions contemplated by this
Guaranty Agreement shall be brought only in the state courts of Florida or in
the federal courts located in Miami-Dade County, in the State of Florida. Both
the parties and the individuals signing this Guaranty Agreement agree to submit
to the jurisdiction of such courts.

 

4.            Enforceability. If any provision of this Agreement is held by a
court of law to be unenforceable or invalid for any reason, the remaining
provisions of this agreement shall be unaffected by such holding. If the
invalidation of any such provision materially alters the agreement of the
parties, then the parties shall immediately adopt new provisions to replace
those that were declared invalid.

 

Guarantor:   Investor:         Dean L. Ledger   JMJ Financial / Its Principal

